IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 110 MM 2019
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOHN EUGENE PATRICK, III,                 :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Petition for Leave to File

Allowance of Appeal Nunc Pro Tunc is DENIED.